DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton (WO 2009/029088).  
As best depicted in Figures 4 and 5, Barton is directed to a tire construction comprising a side protector in the form of a plurality of circumferentially spaced blocks 10.  It is further evident from Figures 4 and 5 that said blocks are present in a region between the maximum section width of the tire and a point slightly radially inward of a tread end (Paragraph 64).  Additionally, a greatest area of blocks is located at a radial height in which parts of adjacent blocks radially overlap one another by a distance A.  While the exact radial location of such a “greatest area of blocks” is not expressly disclosed, the claims are satisfied as long as such a radial overlap is present at a height between 0.70 times a tire section height and 0.85 times a tire section height.  Given the figures and the general disclosure of Barton, one of ordinary skill in the art at the time of the invention would have found it obvious to arrange the radial overlap 
Lastly, regarding claim 1, Figure 6 generally depicts a conventional tire construction, including bead cores 102, innerliner 104, carcass 100, and belt 110.  It is further evident from Figure 6 that the tire of Barton includes a conventional bead filler or apex between a main carcass portion and a turnup carcass portion (no reference character provided).  In terms of a second bead apex, it is extremely well known and conventional to include any number of bead rubber layers on an axial outside of a carcass turnup portion, such as a rubber chafer to eliminate heat buildup in the rim flange region (as a result of rubbing) or cushion layers to eliminate the buildup of stresses.  It is emphasized that tires are conventionally formed with any number of rubber layers and such layers can be generally viewed as a second apex.  Looking at Table 3, the only comparative example with a single bead apex is devoid of a side protector and thus, it is unclear if any benefits are a function of a double apex and/or a side protector.  
Regarding claim 2, Barton generally describes a tire construction in which the plurality of blocks are positioned radially above a maximum section width of the tire and such positions are recognized as corresponding with the claimed quantitative relationship.
With respect to claim 3, Barton states that a radially outer end of the blocks can be radially inward of a tread end and such is seen to correspond with the claimed quantitative relationship.
As to claim 4, Figures 4 and 11 suggest arrangements in accordance to the claimed invention (occupational area would be significantly greater than 60%).

With respect to claim 6, Figure 4 clearly depicts the presence of grooves between adjacent blocks.
As to claim 7, Barton states that an angle Δ is “typically approximately 16 degrees” (Paragraph 63).  This in turn suggests angles that are greater than 16 degrees and less than 16 degrees.  A fair reading of Barton does not limit the circumferential spacing between adjacent blocks.  One of ordinary skill in the art at the time of the invention would have found it obvious to form a spacing that satisfies the broad range of the claimed invention absent a conclusive showing of unexpected results.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 2, 2021